DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 12 are amended and claims 8-9 and 14-21 are cancelled due to Applicant's amendment dated 01/25/2022.  Claims 1-7, 10-13, and 22-25 are pending.

Response to Amendment
The rejection of claims 12-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 01/25/2022. The rejection is withdrawn.
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Li et al. US 2011/0275263 A1 (“Li”) is overcome due to the Applicant’s amendment dated 01/25/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Li in view of Habicht et al. US 2017/0175302 A1 (“Habicht”) is overcome due to the Applicant’s amendment dated 01/25/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 12-13 under 35 U.S.C. 103 as being unpatentable over Li in view of Habicht and Lawson, III et al. US 2012/0171918 A1 (“Lawson”) is overcome due to the Applicant’s amendment dated 01/25/2022. The rejection is withdrawn
The rejections of claims 8-9 and 14-21 as set forth in the previous Office Action are moot because claims 8-9 and 14-21 are cancelled due to the Applicant's amendment dated 01/25/2022.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 5-6 of the reply dated 01/25/2022 with respect to the rejection of claim 1 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant amended claim 1 to include claims 8 and 9. Applicant argues that Li is silent on polyphenylene sulfide filaments. Applicant additionally argues that Habicht only discloses cellulosic filaments, not polyphenylene sulfide filaments.
Examiner's response –As discussed below and in the previous rejection, Li teaches the yarns used in the making of the textile materials can be any suitable type of yarn (¶ [0011]). One of ordinary skill in the art would understand “any suitable type of yarn” may include yarns made from filaments. Additionally, Li teaches poly(phenylene sulfide) fibers are flame resistant fibers (¶ [0005]).
Habicht teaches flame resistant fabrics that have cellulosic filament yarns incorporated into them (abstract). Habicht teaches flame resistant fibers may be woven with the cellulosic filament yarns, wherein the flame-resistant fibers may be filament or spun (staple) (¶ [0017]). 
Accordingly, Habicht teaches in a fabric comprising both cellulosic yarns and flame-resistant yarns, both fibers of filament and staple length are suitable fiber lengths for forming flame resistant yarns.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to look choose a particular type of second yarn in order to carry out an embodiment of Li. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the flame resistant fibers of Habicht wherein the flame resistant fibers may be filament, as Habicht teaches filament and spun flame resistant fibers may be used interchangeably as they both perform the same function—that is, imparting flame resistance to the flame resistant fabric. Accordingly, the second yarns of Li in view of Habicht comprise poly(phenylene sulfide) filaments.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 are dependent upon cancelled claim 9. Thus, it is unclear which claim(s) claims 10 and 12 are dependent upon. 
For purposes of examination, claims 10 and 12 will be interpreted as being dependent upon claim 1, as the amended claim 1 incorporates the limitations of cancelled claim 9.
Claims 11 and 13 are rejected for being dependent on claims 10 and 12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2011/0275263 A1 (“Li”) in view of Habicht et al. US 2017/0175302 A1 (“Habicht”).
Regarding claims 1-4, in the art of flame-resistant textile materials (¶ [0001]), Li teaches a textile material comprising a plurality of first yarns disposed in a first direction and a plurality of second yarns disposed in a second direction substantially perpendicular to the first direction, wherein the first yarns comprise cellulosic fibers and the second yarns comprise fibers selected from the group consisting of poly(phenylene sulfide) fibers, among others (¶ [0007]). Li teaches the textile material is preferably provided in a woven construction (¶ [0012]).
Li teaches examples of suitable cellulosic fibers include rayon, among others (¶ [0013]).
Li teaches the cellulosic fibers can be present in the yarns in any suitable amount and that the remainder of the yarn can be made up of any suitable non-cellulosic fiber or combination of non-cellulosic fibers, such as the thermoplastic synthetic fibers and inherent flame-resistant fibers (¶ [0015]). Li further teaches an embodiment wherein the first yarns comprise cellulosic fibers and other fibers, including poly(phenylene sulfide) fibers (¶ [0006]). 
Li teaches the inherent flame-resistant fibers can be present in the textile material in any suitable amount (¶ [0024]). Li teaches the addition of the inherent flame-resistant fibers to the first yarns increases the flame resistance of the yarns (¶ [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose rayon fibers as the cellulosic fibers of the first yarns, because it would have been choosing a specific cellulosic fiber material, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the cellulosic fibers in the first yarns of the textile material of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional fibers of cellulosic material having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include inherent flame-resistant fibers in the first yarns of the textile material of Li, based on the teaching of Li.  The motivation for doing so would have been to increase the flame resistance of the first yarns, as taught by Li.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose poly(phenylene sulfide) fibers as the inherent flame resistant fibers of the first yarn, because it would have been choosing a specific inherent flame resistant fiber, which would have been a choice from a finite number of identified, predictable 
Li teaches the yarns used in the making of the textile materials can be any suitable type of yarn, including staple fibers (¶ [0011]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use staple fibers in creating the first yarn, because it would have been choosing a specific type of yarn, which would have been a choice from a finite number of identified, predictable solutions of a yarn useful as the first yarn in the textile material of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional types of yarn having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Accordingly, the first yarns of Li comprise rayon and poly(phenylene sulfide) staple fibers.
Li teaches the textile material further comprises a finish applied to the textile material (¶ [0007]). Li teaches textile materials that have been treated with one or more flame retardant treatments or finishes to render the textile materials more flame resistant and this imparts flame resistant properties to the cellulosic portion of the textile material (¶ [0026]). Therefore, the rayon fibers of the first yarn of the textile material of Li are flame resistant rayon fibers.
As discussed above, Li teaches the second yarns comprise fibers may be selected from the group consisting of poly(phenylene sulfide) fibers, among others (¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose poly(phenylene sulfide) fibers as the second yarns, because it would have been choosing a material designated as the second yarns, which would have been a choice from a finite number of identified, predictable solutions of a fiber useful as the second yarns in the textile material of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional yarns comprising poly(phenylene sulfide) having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Li fails to specifically teach the second yarns may be of filament form. However, Li does teach the yarns used in the making of the textile materials can be any suitable type of yarn, wherein an example includes spun (staple) fibers (¶ [0011]).
Habicht teaches flame resistant fabrics that have cellulosic filament yarns incorporated into them (abstract). Habicht teaches flame resistant fibers may be woven with the cellulosic filament yarns, wherein the flame-resistant fibers may be filament or spun (staple) (¶ [0017]). Habicht teaches the flame-resistant fibers impart flame resistance to the fabric (¶ [0017]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to look choose a particular type of second yarn in order to carry out an embodiment of Li. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the flame resistant fibers of Habicht wherein the flame resistant fibers may be filament, as Habicht teaches filament and spun flame resistant fibers may be used interchangeably as they both perform the same function—that is, imparting flame resistance to the flame resistant fabric. Accordingly, the second yarns of Li in view of Habicht comprise poly(phenylene sulfide) filaments.
Per claim 1, the textile material of Li in view of Habicht comprises first yarns disposed substantially perpendicular to second yarns, wherein the first yarns comprise fire resistant rayon staple  
Per claims 1-4, Li teaches the inherent flame-resistant fibers (poly(phenylene sulfide fibers) can comprise about 20% to about 70% weight of the fibers present in the textile material (¶ [0024]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 5, Li in view of Habicht teach the textile material of claim 1, as described above. Li teaches the cellulosic fibers (rayon fibers) can comprises about 20% to about 70% by weight of the fibers present in the textile material (¶ [0016]).
Regarding claim 6, Li in view of Habicht teach the textile material of claim 1, as described above. 
As discussed above, Li teaches the cellulosic fibers can be present in the yarns in any suitable amount and that the remainder of the yarn can be made up of any suitable non-cellulosic fiber or combination of non-cellulosic fibers, such as the thermoplastic synthetic fibers and inherent flame-resistant fibers (¶ [0015]). Li teaches the addition of the synthetic fibers increases the yarn durability, which leads to an increased durability for the textile material (¶ [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include thermoplastic synthetic fibers in the first yarns of the textile material of Li in view of Habicht, based on the teaching of Li.  The motivation for doing so would have been to increase the durability of the textile material, as taught by Li.
Li teaches suitable synthetic fibers include polyester fibers and polyamide fibers (¶ [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically include polyester fibers and polyamide fibers, because it would have been choosing a specific synthetic fibers, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the synthetic fiber in first yarns  
Regarding claim 7, Li in view of Habicht teach the textile material of claim 1, as described above. Li teaches the synthetic fibers can comprise about 1% to about 40% by weight of the fibers present in the textile material (¶ [0019]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 10, Li in view of Habicht teach the textile material of claim 9, as described above. 
Li teaches in the embodiments in which the textile material comprises a yarn containing a blend of cellulosic fibers and inherent flame-resistant fibers, the inherent flame-resistant fibers can comprise about 5% to about 95% of the fibers present in the yarn (¶ [0023]). As the first yarns comprise a blend of rayon fibers and poly(phenylene sulfide) fibers, the poly(phenylene sulfide) fibers comprise about 5% to about 95% of the fibers present in the yarn. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 11, Li in view of Habicht teach the textile material of claim 10, as described above. 
Li teaches the inherent flame-resistant fibers can comprise about 100% by weight of the fibers present in one of the pluralities or types of yarn used in making the textile material in any suitable amount (¶ [0023]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the second yarns of the textile material to comprise 100% by weight of the poly(phenylene sulfide) filaments, because it would have been choosing a specific weight percentage, which would have been a choice from a finite number of identified, predictable . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2011/0275263 A1 (“Li”) in view of Habicht et al. US 2017/0175302 A1 (“Habicht”) as applied to claim 9 above, and further in view of Lawson, III et al. US 2012/0171918 A1 (“Lawson”).
Regarding claim 12, Li in view of Habicht teaches the textile material of claim 9, as described above. 
Li in view of Habicht fail to teach wherein the textile material comprises a plurality of third yarns disposed substantially parallel to the second yarns, wherein the third yarns comprise poly(phenylene sulfide) staple fibers and regenerated cellulose staple fibers.
Lawson teaches a flame-resistant fabric with a first non-tracing yarn and a second tracing yarn (¶ [0009]), and teaches a specific embodiment wherein the tracing yarns are inserted at regular intervals in both the warp and weft directions of the flame-resistant fabric (¶ [0022]). Lawson teaches the second tracing yarn is adapted to change colors when exposed to heat, flames, long-term excessive UV light, or the like (¶ [0009]), which indicate to the user that the flame-resistant fabric needs to be examined and/or replaced (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include tracing yarns in the warp and weft direction of the textile material of Li in view of Habicht, based on the teaching of Lawson.  The motivation for doing so would have been to include a yarn that is adapted to change colors when exposed to heat, flames, 
Lawson teaches the second tracing yarns may include flame resistant fibers including polyphenylene sulfide (PPS), inherently-FR rayon, among others, and combinations thereof (¶ [0025]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a combination of PPS and inherently-FR rayon fibers, because it would have been choosing materials designated for the tracing yarns, which would have been a choice from a finite number of identified, predictable solutions of materials useful as the tracing yarns in the textile material of Li in view of Habicht and Lawson and possessing the benefits taught by Lawson.  One of ordinary skill in the art would have been motivated to produce additional yarns comprising PPS and inherently-FR rayon fibers having the benefits taught by Lawson in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Lawson is silent as to the length of the tracing yarns. However, Li teaches yarns used in making the textile material can be any suitable type of yarn and are preferably spun yarns (staple) (¶ [0011]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use staple fibers in the tracing yarns, because it would have been choosing a length of fiber, which would have been a choice from a finite number of identified, predictable solutions of a fiber useful as the tracing yarn in the textile material of Li in view of Lawson and possessing the benefits taught by Li, Habicht, and Lawson.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising different lengths having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 13, Li in view of Habicht and Lawson teach the textile material of claim 12, as described above. 
Lawson fails to teach a tracing yarn having a specified amount of PPS. However, Lawson does teach a specific tracing yarn that comprises a blend of two types of inherently flame-resistant fibers, wherein the tracing yarn comprises a blend of 60% p-aramid fibers and 40% PBI (polybenzimidazole) fibers (¶ [0028]). 
Therefore, given the teachings of Lawson, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute PPS for the p-aramid fibers and inherently-FR rayon for the PBI fibers, because Lawson teaches the variables may suitably be selected as inherently flame-resistant fibers for the tracing yarns.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified yarn would be useful as the tracing yarn in the textile material of Li in view of Habicht and Lawson and possess the benefits taught by Li and Lawson.  See MPEP 2143.I.(B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786